RULEY, JUDGE:
At 6:00 a.m. on March 5, 1980, the claimant was driving a 1973 Chevrolet automobile across the Patrick Street Bridge in *260Charleston toward South Charleston when she struck a pothole, damaging a tire. The claimant seeks to recover damages in the sum of $52.28.
The State is neither the insurer nor the guarantor of the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). The respondent cannot be held liable for damages caused by collisions with potholes unless the claimant proves that the respondent had actual or constructive knowledge of the existence of the pothole and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1977). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.